348 S.W.3d 127 (2011)
Ramell Dante DUNN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95272.
Missouri Court of Appeals, Eastern District, Division Two.
September 13, 2011.
Gwenda Renee' Robinson, MO Public Defender Office, St. Louis, MO, for appellant.
Chris Koster, Daniel N. McPherson, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.


*128 ORDER

PER CURIAM.
Ramell Dunn (Dunn) appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable John F. Garvey, Jr. presiding. A jury convicted Ramell Dunn of one count of murder in the first degree,[1] and one count of armed criminal action.[2] The court sentenced Dunn to two consecutive terms of thirty years.
On appeal, Dunn argued that the circuit court erred in denying his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.
NOTES
[1]  Mo. REV STAT. § 565.020 (2000).
[2]  Mo. REV STAT § 571.015 (2000).